DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            CIKLIN LUBITZ,
                               Appellant,

                                    v.

       MICHELE T. SCHENDEN a/k/a MICHELE TAMACCIO,
    TIMOTHY SCHENDEN, and MICHELE TAMACCIO SCHENDEN
      REVOCABLE TRUST, dated December 7, 2012 Co-Trustees
        MICHELE T. SCHENDEN and TIMOTHY SCHENDEN,
                         Appellees.

                             No. 4D19-2420

                           [December 2, 2020]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Charles E. Burton, Judge; L.T. Case
No. 502017DR008937XXXXSBFX.

   John D. Boykin of Ciklin Lubitz, West Palm Beach, for appellant.

   Joel M. Weissman and Sarah A. Vitulli of Joel M. Weissman, P.A., West
Palm Beach, for appellee Michele T. Schenden a/k/a Michele Tamaccio.

KUNTZ, J.

   A law firm appeals the circuit court’s final order denying its motion to
adjudicate a charging lien against a former client in the client’s marital
dissolution action. The client cross-appeals the circuit court’s denial of
her entitlement to attorney’s fees in the same order.

    The circuit court correctly denied the law firm’s motion to impose a
charging lien. To impose a charging lien, four requirements must be
satisfied: “(1) an express or implied contract between attorney and client;
(2) an express or implied understanding for payment of attorney’s fees out
of the recovery; (3) either an avoidance of payment or a dispute as to the
amount of fees; and (4) timely notice.” Menz & Battista, PL v. Ramos, 214
So. 3d 698, 699 (Fla. 4th DCA 2017) (quoting Rebecca J. Covey, P.A. v. Am.
Car Import Car Sales, 944 So. 2d 1202, 1204 (Fla. 4th DCA 2006)).
    But the law firm must not only provide services; it must provide services
resulting in “a positive judgment or settlement for the client.” Id. (quoting
Rudd v. Rudd, 960 So. 2d 885, 887 (Fla. 4th DCA 2007)). Here, the law
firm represented the client for only five months on limited jurisdictional
issues. During the course of representation, the law firm did not obtain
any settlements or financial relief for the client. The circuit court correctly
concluded the law firm’s services did not produce a positive result for the
client.

   On the cross-appeal, we reverse the court’s denial of attorney’s fees to
the client. The parties’ representation agreement allowed the law firm to
recover attorney’s fees incurred in litigating to collect unpaid sums under
the agreement. Under the reciprocity provision in section 57.105(7),
Florida Statutes (2019), the client had a right to recover her attorney’s fees
for prevailing in defending against the charging lien. See, e.g., Rochlin v.
Cunningham, 739 So. 2d 1215, 1218 (Fla. 4th DCA 1999).

   We affirm the circuit court’s denial of the law firm’s motion to impose a
charging lien. But we reverse the court’s denial of reciprocal attorney’s
fees to the client for prevailing in that fee dispute.

   Affirmed in part and reversed in part.

GROSS and MAY, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2